Citation Nr: 1711408	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  11-32 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity. 

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity. 

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity. 

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

These matters were previously before the Board in September 2014 when they were remanded for further development.  The Board finds that there has been substantial compliance with its remand directives. 


FINDINGS OF FACT

1.  The most probative evidence of record is against a finding that the Veteran had peripheral neuropathy in the approximate two decades after separation from service. 

2.  The Veteran is not in receipt of service connection for diabetes mellitus or ischemic heart disease. 

3.  The most probative evidence of record is against a finding that the Veteran has peripheral neuropathy causally related to, or aggravated by, a service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for right upper extremity peripheral neuropathy have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for left upper extremity peripheral neuropathy have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

3.  The criteria for service connection for right lower extremity peripheral neuropathy have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

4.  The criteria for service connection for left lower extremity peripheral neuropathy have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Legal Criteria

Service Connection in General 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Herbicide Exposure

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (a).  

The diseases associated with herbicide exposure must become manifest to a degree of 10 percent or more at any time after service, except that acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307 (a)(6)(ii).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.
 
The Veteran contends that he has peripheral neuropathy of the bilateral upper and lower extremities due to service, to include herbicide exposure.  He has also stated that it he has peripheral neuropathy due to a heart disability which he alleges is ischemic heart disease, and he has stated that he has had symptoms since service. 

The Board has considered whether service connection is warranted on a presumptive basis, a non presumptive direct incurrence basis, and/or a secondary basis.  The Board finds, for the reasons noted below, that it is not. 

The Veteran's service treatment records (STRs) are negative for peripheral neuropathy, paresthesia, or other symptoms of peripheral neuropathy of the extremities.  

While in service, the Veteran sustained "superficial soft tissue mortar fragment wounds of small size, one each of the left cheek, left flank[,] and right popliteal area."  (See April 1970 STR.)  A January 1970 clinical record for the Veteran's fragment wounds reflects that there was no nerve involvement.  The April 1970 STR narrative summary record reflects that the Veteran's right lower extremity had normal range of motion, sensation, and strength.

The Veteran's June 1971 report of medical history for separation purposes reflects that he reported eye trouble, a history of broken bones, pain or pressure in the chest, and that he wore glasses.  He specifically denied lameness, foot trouble, neuritis, and/or paralysis.  The Veteran's neurological system was examined and was without abnormalities upon separation from service (See June 1971 report of medical examination).  

An October 1988 physical examination report for Agent Orange purposes reflects that the Veteran had diagnoses of gross obesity, non-Hodgkin's lymphoma, and mild early hepatitis.  The record notes that the Veteran had a rash, mumps as child, hiatal hernia, tonsillectomy, an allergy, and an injury to the left hand (fracture of ring finger and 5th metacarpal).  It was also noted that the Veteran "does not have any specific problems that he feels are related to A.O."   

An August 1989 VA examination report notes the Veteran's past medical history and notes that he has "no complaints other than the cysts on the back of his neck.  The patient denies all other illnesses and states that he is not taking any medication."  

The earliest clinical evidence of complaints of tingling and numbness in the extremities is in 1990.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
 
A January 1990 record reflects that the Veteran's neck and shoulder were to be looked at.  It was noted that the Veteran had been unlocking a door and "banging up" and his arm was twisted.  He reported that he pulled the muscles in the arm and neck and had pain, tingling, numbness, and weakening in the arm.  It was noted that that the Veteran had x-rays [of the affected areas], and now had pain but no tingling, numbness of the hands.  

The Veteran was again seen in February, March, and April 1990 for follow up of the neck and/or right shoulder and/or back.  An April 1990 VA medical certificate reflects that the Veteran had been off work since October due to a pulled muscle in the neck.  An April 1990 record reflects a notation regarding the nerve in the scapula area.

An April 1990 electrodiagnostic study reflects that the Veteran had had a work injury with neck and right shoulder pain.  A nerve conduction study reflects that there was "no EMG evidence for Radiculopathy, Polyneuropathy or Carpal Tunnel Syndrome".  The Veteran was noted to have clinically supported recurrent cervical strain and upper back strain.  

The disorder of peripheral neuropathy (as an organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply.  See Walker, supra.  The preponderance of the evidence is against a finding that peripheral neuropathy manifested to a compensable degree within a year of service separation in August 1971.  In fact, the 1988 Agent Orange examination which included a review of bodily systems, did not diagnose peripheral neuropathy (or note neurological manifestations in the extremities) and the Veteran affirmatively reported he had no complaints related to Agent Orange.

The preponderance of the evidence is also against a finding of continuity of symptomatology since service.  The service separation examination which noted a normal clinical evaluation of the neurological system as well as subsequent clinical examination records in 1988 (when he denied any symptoms related to Agent Orange) and 1989 (when he denied all problems except neck cysts) are inconsistent with any later statements with respect to continuity since service.  As such, any reports of continuity of symptomatology are deemed less than credible.  1990 records indicated onset of symptoms two decades after separation from service and due to a post service injury.  Moreover, those symptoms were found to not be supported as polyneuropathy on EMG study.  Finally, the evidence is also against a finding that acute and subacute peripheral neuropathy manifested to a degree of 10 percent or more within a year after the last date of presumed exposure to herbicides in service.

A January 2009 private record from Ellwood City Hospital reflects that the Veteran was hospitalized from December 30, 2008 to January 2, 2009 for complaints of watery diarrhea and weakness.  Nine discharge diagnoses were listed; however, peripheral neuropathy was not one of them.  The accompanying "History and Physical" lists 24 disabilities between 1958 and November 2008; peripheral neuropathy is not listed. 

In December 2010, the Veteran filed a claim for service connection for bilateral neuropathy and contended that he had a loss of feeling of the feet and hands.  

A March 2011 VA examination report reflects that the Veteran reported decreased sensation of tactile stimuli in the fingers and toes.  He reported that his feet and hands feel cold and he has pain like feeling in them, they feel swollen, and that this has been going on since 1971.  Upon examination, it was only the distal feet and distal fingers that bother him.  The examiner stated as follows:  "Peripheral Neuropathy more than likely as not due to history of chronic drinking alcohol."  In this regard the Board notes that an August 1989 VA examination report reflects that the Veteran reported that he started drinking beer at age eleven and continued with the alcohol intake all of his life with the exception of a seven month period several years earlier when he had quit in order to lose weight, but had then relapsed.  Additional records in 1993 and 1994 reflect continued alcohol use.  A July 2011 Kane Community Hospital record reflects that the Veteran does not use alcohol.  A September 2011 Psychological Evaluation by W. Anderson, a licensed psychologist, reflects that the Veteran stated that he now drank intermittently, mostly in social settings.  The March 2011 VA examiner also noted that the Veteran's calcium, thiamin level, B12, and folate may affect the sensory function in the peripheral and motor responses.  

A September 2011 "Report of Consultation and Examination" by Dr. P. Yocum reflects that the Veteran had probable type 2 diabetes that is more likely than not directly and causally related to agent orange exposure.  He also stated that Veteran "suffers from neuropathy of the upper and lower extremities which examines as diabetic neuropathy.  Diabetes however has not been proven, and accordingly opinion on this neuropathy is deferred. . . ."  The Veteran is not in receipt of service-connection for diabetes.  A February 2012 VA examination report reflects that the Veteran does not have diabetes.  Thus, he cannot have peripheral neuropathy, or be service-connected for such, as secondary to diabetes.  

Correspondence from Dr. P. Yocum, dated in December 2011 reflects his opinion, with regard to the March 2011 VA opinion, as follows:

1. Use of alcohol does not answer peripheral neuropathy, and it is not an accepted medical etiology as pertains to same.
2. History in this case does not support excessive alcohol use which would further negate the VA examiner's opinion.

In his May 2012 substantive appeal, the Veteran asserted that his peripheral neuropathy of the bilateral upper and lower extremities is secondary to ischemic heart disease.  The Veteran is not in receipt of service connection for ischemic heart disease.  A March 2016 VA examination report reflects that the Veteran does not have ischemic heart disease.  Thus, he cannot have peripheral neuropathy, or be service-connected for such, as secondary to ishemic heart disease. 

In sum, the Veteran contends that his peripheral neuropathy is due to a heart disability, his private examiner has opined that it may be due to diabetes and is not due to alcohol use, a VA examiner has found that it is likely due to alcohol use, and the Veteran has reported that he has not used alcohol, or that his alcohol use is intermittent since at least 2011.  

The Board notes that while the Veteran is in receipt of service connection for PTSD, he is not in receipt of service connection for alcohol dependence or abuse secondary to PTSD.  (In this regard, the record reflects that the Veteran has used alcohol while not exhibiting symptoms of PTSD.  As noted above, an August 1989 VA examination reflects that the Veteran reported that he started drinking beer at age eleven and continued with the alcohol intake all of his life with the exception of a seven month period several years earlier when he had quit in order to lose weight, but had then relapsed.  The report notes there was no evidence of PTSD symptoms.)  

The competent credible evidence of record is against a finding that the Veteran has peripheral neuropathy causally related to, or aggravated by, service or a service-connected disability.

The Board finds the Veteran's statement that he has had symptoms such as tingling, numbness, and "pins and needles" since service to be less than credible when considered with the record as a whole, to include his STRs upon separation, and the post service clinical records which note complaints of the upper extremity beginning in approximately 1990 after an injury at work.  

While the Board acknowledges that the absence of any corroborating medical evidence supporting the Veteran's assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disabilities.  While he may report symptoms such as tingling, numbness, pain, and "pins and needles", he has not been shown to be competent to make a diagnosis or etiology finding.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of residuals of herbicide exposure, diabetes, coronary artery disease, and the Veteran's post service cervical injury, and the Veteran's post service degenerative changes of the dorsolumbar spine (See July 2011 Kane Community Hospital record.)   The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The Board acknowledges that the Veteran is competent to report the symptoms even though the symptoms were not recorded during service, but, as the STRS lack the documentation of the combination of manifestations sufficient to peripheral neuropathy, and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the STRs, then a showing of continuity of symptoms after service is required to support the claims.  38 C.F.R. § 3.303(b).  There is not credible continuity of symptomatology after service to support the Veteran's claims.  As explained above, the Veteran's statements regarding the onset and/or origin of his disabilities lack credibility as they are inconsistent with the contemporaneous service records, and the post service records in the two decades after separation from service.  

In sum, service connection on a presumptive basis is not warranted because the Veteran did not have symptoms manifested to a compensable degree within one year of separation from service, or within one year of the last presumed exposure to herbicides.  Service connection on a non-presumptive direct incurrence basis is not warranted because the Veteran did not have symptoms in service and there is no competent credible nexus opinion that he has a current disability due to service.  It is also not warranted on a non-presumptive direct incurrence basis because there is no competent credible evidence of continuity of symptoms.  Finally, service connection is not warranted on a secondary basis because the Veteran is not in receipt of a disability which has been shown to be as likely as not a disability which causes, or aggravates, his peripheral neuropathy.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for peripheral neuropathy of the right upper extremity is denied. 

Entitlement to service connection for peripheral neuropathy of the left upper extremity is denied. 

Entitlement to service connection for peripheral neuropathy of the right lower extremity is denied. 

Entitlement to service connection for peripheral neuropathy of the left lower extremity is denied. 




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


